Citation Nr: 0012967	
Decision Date: 05/17/00    Archive Date: 05/24/00

DOCKET NO.  97-11 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for defective hearing.

2.  Entitlement to service connection for residuals of a 
right leg injury.

3.  Entitlement to service connection for residuals of a low 
back injury.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARINGS ON APPEAL

The veteran and his wife



ATTORNEY FOR THE BOARD

M. E. Larkin, Counsel


INTRODUCTION

The veteran served on active duty from November 1964 to 
November 1967.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating actions of the Cleveland, Ohio Regional 
Office (RO) of the Department of Veterans Affairs (VA).

In August 1997 and October 1998, the veteran testified at 
personal hearings before personnel at the RO.  In April 2000, 
the veteran testified at a hearing before the undersigned 
Member of the Board sitting at the RO.  Transcripts of those 
hearings are associated with the record.  

From a review of the veteran's statements and testimony 
offered at several hearings, it appears that he has raised of 
claim of entitlement to service connection for tinnitus; 
however, that issue has yet to be addressed.  As such, it is 
referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  The claim of entitlement to service connection for 
defective hearing is not supported by cognizable evidence 
demonstrating that the claim is plausible or capable of 
substantiation.  

2.  The claim of entitlement to service connection for the 
residuals of a right leg injury is not supported by 
cognizable evidence demonstrating that the claim is plausible 
or capable of substantiation.  

3.  The claim of entitlement to service connection for 
residuals of a low back injury is not supported by cognizable 
evidence demonstrating that the claim is plausible or capable 
of substantiation.  


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
defective hearing is not well grounded.  38 U.S.C.A. § 5107 
(West 1991).  

2.  The claim of entitlement to service connection for 
residuals of a right leg injury is not well grounded.  
38 U.S.C.A. § 5107.  

3.  The claim of entitlement to service connection for 
residuals of a low back injury is not well grounded.  
38 U.S.C.A. § 5107.  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

A careful review of the service medical records reflects that 
defective hearing was noted upon entrance examination; 
clinical evaluations of all other systems were normal.  The 
October 1964 enlistment examination included an audiological 
evaluation using pure tone thresholds.  Pure tone thresholds 
(converted to ISO units) reported as 5, 30, 5, 55, 50 and 35 
decibels in the right ear at 500, 1000, 2000, 3000, 4000 and 
6000 hertz, respectively.  Like measurements of the left ear 
were 5, 5, 0, 45, 40 and 25 decibels.  The diagnosis was 
defective hearing, and an "H-2" profile was issued.  The 
Board notes that, "An individual having a numerical profile 
designation of '1' under all factors is considered to possess 
a high level of medical fitness and, consequently is 
medically fit for any military assignment."  Odiorne v. 
Principi, 3 Vet. App. 456, 457 (1992).  As such, an H-2 
profile shows that the veteran's hearing was not normal at 
enlistment.

Audiometric testing undertaken on two different days in 
January 1965 also included evaluations using pure tone 
thresholds.  The pure tone thresholds (converted to ISO 
units) reported on January 9, 1965 were 55, 45, 50, 40, 60 
and 50 decibels in the right ear at 250, 500, 1000, 2000, 
4000 and 8000 hertz, respectively.  Like measurements of the 
left ear were 45, 45, 30, 30, 45 and 30 decibels.  Testing 
conducted on January 11, 1965 included pure tone thresholds 
(converted to ISO units) reported as 40, 45, 50, 45, 60 and 
40 decibels in the right ear at 250, 500, 1000, 2000, 
4000 and 8000 hertz, respectively.  Like measurements of the 
left ear were 45, 40, 40, 40, 50 and 40 decibels.  

In January 1965, the appellant reported having a full feeling 
in his ears and having difficulty hearing at times.  His duty 
status was changed to reflect that he was considered 
medically qualified for duty with temporary assignment 
limitation.  He was noted to have a hearing loss and his 
assignments were to be limited to avoid exposure to loud 
noises, gunfire, blasts, concussions, or explosions.  

In January 1967, the veteran was injured in a motor vehicle 
accident.  A Military Police report detailing the accident 
investigation noted that the veteran had been treated for a 
laceration of the chin, possible fractured right leg, and 
internal injuries.  A February 1967 chart extract noted that 
the veteran had full range of motion of his back, with pain 
in the lumbosacral area.  The impression was that of low back 
strain secondary to auto accident one month prior.  A March 
1967 Report of Investigation remarked that treatment for a 
back injury was continuing.  

A February 1967 physical profile record noted that the 
veteran was "post injury to back and left form auto 
accident;" his duties were temporarily limited to avoid 
jumping, physical training or long marches.  The veteran's 
hearing profile was listed as normal.  

The report of an October 1967 separation examination noted 
normal clinical evaluations of all systems and no defects 
were noted.  No hearing loss was noted on audiometric 
testing.  A November 1967 report on the veteran's physical 
and mental status on release from active service noted that 
his physical profile at separation was without restrictions.  

Post-service medical records include a March 1981 notation 
within VA treatment records noting the veteran's complaint of 
occasional low back ache.  

The report of a September 1990 VA audiological evaluation was 
interpreted as showing hearing sensitive within the normal 
range to 2000 hertz, changing to a moderate to moderately 
severe sensorineural hearing loss in the left ear and mild to 
profound sensorineural hearing loss in the right ear.  

In November 1991, the veteran was seen at the Speech and 
Hearing Center.  He reported having difficulty understanding 
speech since 1960 when he was released from the military.  
Physical examination revealed a hearing loss in each ear.  A 
nexus opinion was not offered.

The report of an October 1995 emergency room visit at a 
private hospital noted the veteran's complaints of the onset 
of back pain the evening before, with no history of injury.  
Physical examination revealed tenderness at the right 
sacroiliac joint and full range of motion.

The report of a May 1998 radiological study of the veteran's 
back noted his history of back injury "many years ago," and 
current complaints of low back pain radiating into the right 
hip and leg.  The impression was that of degenerative change 
throughout the lower lumbar spine.  No spinal stenosis, disk 
herniation, or obvious nerve root impingement was seen.  

The veteran was afforded a VA audiological examination in 
September 1997 at which time he reported that, during 
service, he had been in a bunker at the time of an explosion.  
He reported that the explosion blew him out of the bunker and 
caused tinnitus and loss of hearing.  Pure tone air 
thresholds were reported as follows:  25, 30, 55, 75 and 95 
decibels at five frequencies in the right ear for an average 
loss of 64 decibels.  Like measurements of the left ear were 
20, 25, 40, 60 and 65 decibels, for an average loss of 48 
decibels.  The diagnoses included bilateral sensorineural 
hearing loss. 

The veteran has reiterated his claims in written statements 
and testimony offered at three personal hearings during the 
course of this appeal.  He contends that his hearing was 
damaged during service when he was injured in an explosion in 
a bunker.  The veteran also testified that he initially 
sought treatment from the VA facility in Chillicothe shortly 
after separation from service.  He reported that he received 
annual hearing tests and also sought treatment for his right 
leg and back.  The veteran stated that he was treated there 
until approximately 1974 and was treated again beginning in 
approximately 1978.  The veteran also indicated that attempts 
to obtain records pertaining to his earlier treatment at that 
facility were unsuccessful.  In testimony at the hearings 
before personnel at the RO, the veteran testified that he had 
not undergone physical examinations in connection with 
employment or insurance applications which would have 
included any findings pertaining to hearing loss or right leg 
or back disabilities.   

In a May 1999 Report of Contact, personnel at the RO 
documented that a search for additional treatment records 
from the VA medical center at Chillicothe had yielded no 
additional records.

When the veteran testified at the most recent hearing in 
April 2000, he stated that he was aware that he entered 
service with a hearing loss; however, it was his contention 
that his hearing was aggravated during service.  In response 
to a question, the veteran answered that no physician had 
told him that his hearing loss was increased during service.  
With regard to whether any physician had told him that any 
current right leg and back difficulties were related to 
service, the veteran's wife answered that she thought a VA 
physician had said so and had documented the same in 
treatment records.  

II.  Analysis

The threshold question to be answered in the veteran's appeal 
is whether he has presented evidence of well-grounded claims.  
If not, his application for service connection must fail, and 
there is no further duty to assist him in the development of 
his claim.  38 U.S.C.A. § 5107 (West 1991); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  In fact, the United States 
Court of Appeals for Veterans Claims (Court) has held that VA 
cannot assist a claimant in developing a claim which is not 
well grounded.  Morton v. West, 12 Vet. App. 477 (1999).  

Although a claim need not be conclusive, it must be 
accompanied by supporting evidence in order to be considered 
well grounded; an allegation is not enough.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  Generally, a well-
grounded claim requires (1) medical evidence of a current 
disability; (2) medical, or, in certain circumstances, lay 
evidence of incurrence or aggravation of a disease or injury 
in service; and (3) medical evidence of a nexus between an 
in-service injury or disease and the current disability.  
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).  Moreover, the evidence 
must show that the veteran currently has a disability 
stemming from service.  Brammer v. Derwinski, 3 Vet. App. 223 
(1992). 

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing postservice continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the postservice 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Id. at 496.  Moreover, a 
condition "noted during service" does not require any type 
of special or written documentation, such as being recorded 
in an examination report, either contemporaneous to service 
or otherwise, for purposes of showing that the condition was 
observed during service or during the presumption period.  
Id. at 496-97.  However, medical evidence is required to 
demonstrate a relationship between the present disability and 
the demonstrated continuity of symptomatology unless such a 
relationship is one as to which a lay person's observation is 
competent.  Id. at 497.  

The evidentiary assertions by the appellant must be accepted 
as true for purposes of determining whether the claim is well 
grounded, except where the claim is beyond the competence of 
the person making the assertion.  King v. Brown, 5 Vet. App. 
19 (1993).  When the issue involves a medical question of 
diagnosis or causation, competent medical evidence is 
required.  Grottveit v. Brown, 5 Vet. App. 91 (1993).  
Statements and testimony from lay witnesses or the appellant 
in this regard are not sufficient to establish a plausible 
claim as they are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

In essence, the veteran contends that he is suffering 
defective hearing and disabilities affecting the right leg 
and low back as a result of service.  In this regard, such 
lay assertions are beyond the veteran's expertise, King, and 
the Board must look to other evidence of record to determine 
whether he has presented well-grounded claims of service 
connection. 

Defective hearing.  For the purposes of applying the laws 
administered by VA, impaired hearing will be considered to be 
a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000 or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000 or 4000 
Hertz are 26 decibels or greater; or when the speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (1999).

In the present case, the veteran's service medical records 
show that he had defective hearing at enlistment and those 
findings were confirmed with audiological testing conducted 
in January 1965, after which the veteran's duties were 
temporarily limited to avoid noise exposure.  Physical 
profiles dated later during service were silent for any 
limitation regarding hearing.  Interestingly, the separation 
examination did not disclose a hearing loss.  The report of a 
September 1997 VA examination did reveal a hearing loss 
meeting the criteria of 38 C.F.R. § 3.385.  

The veteran testified at the most recent hearing that his 
hearing loss pre-existed service, but he contended that that 
hearing loss was aggravated during service.  The Board, after 
a review of the evidence or record, particularly the 
enlistment examination and audiometric testing conducted in 
January 1965, finds that the veteran's bilateral defecting 
hearing loss clearly and unmistakably preexisted service.  As 
such, service connection may be granted only if the disorder 
was aggravated in service.  The Board further notes, however, 
that the veteran has not provided any competent evidence with 
respect to the question of aggravation.  Although he 
testified that his hearing complaints were evaluated at a VA 
facility on an annual basis beginning shortly after service, 
there are no records pertaining to such evaluations and 
attempts to obtain any have been unavailing. 

The post-service medical records associated with the claims 
folder include results of audiological testing conducted in 
1990 and 1997; however, those reports are silent for any 
comment on the etiology of the veteran's hearing loss.  While 
the veteran's reported history of noise exposure during 
service was noted, such evidence which is simply information 
recorded by a medical examiner, unenhanced by any additional 
medical comment by that examiner, does not constitute 
competent medical evidence.  See LeShore v. Brown, 8 Vet. 
App. 406 (1995).  

The only evidence offered regarding aggravation are the 
veteran's own lay statements.  While he is capable of 
providing evidence of symptomatology, he is not competent to 
offer an opinion as to the etiology or aggravation of his 
hearing loss.  Espiritu.  Since the service medical records 
show that the veteran had a bilateral hearing loss prior to 
service, and as he has submitted no medical opinion or other 
competent evidence to show any aggravation in service, the 
Board finds that he has not met his initial burden of 
submitted evidence sufficient to justify a belief by a fair 
and impartial individual that his claim is well grounded.  
Thus, service connection for defective hearing is denied. 

The Board would note that the fact that the VA authorized an 
examination for the claimed condition does not mean that the 
veteran, who did not fulfill his statutory requirements to 
establish a well-grounded claim, is entitled to the duty to 
assist.  Slater v. Brown, 9 Vet. App. 240 (1996) (Whether a 
VA examination should be conducted under 38 C.F.R. § 3.326 is 
an issue that arises only where a claim has already been 
determined to be well-grounded). 

Residuals of right leg injury.  Although the service medical 
records include references to treatment of a right leg injury 
in connection with the January 1967 motor vehicle accident, 
the report of an October 1967 separation examination was 
silent for any defects affecting the right leg.  In addition, 
there is no reference in the post-service medical records 
pertaining to treatment of a right leg disorder or related 
complaints.  Absent competent evidence that the veteran is 
suffering a disability affecting the right leg, the first 
prong of Caluza is not satisfied.  It follows that the third 
prong, i.e., that a current disorder is related to service, 
is not satisfied as well.  Likewise, the Board notes that, 
absent proof of a present disability, there can be no 
plausible claim.  Brammer.  As such, the Board concludes that 
the veteran has not met his burden of submitting a well 
grounded claim.  Caluza.  

Residuals of a low back injury.  Similarly, while service 
medical records include treatment pertaining to a back 
injury, the report of the separation examination was silent 
for any pertinent defects.  A May 1998 diagnostic study 
revealed degenerative changes in the lower lumbar spine; 
however, no competent medical evidence has been submitted to 
demonstrate any relationship between a present low back 
disorder and any disease or injury incurred in service  The 
study noted the veteran's history of back injury "many years 
ago;" however, no medical opinion was offered indicating a 
relationship between the current findings and the veteran's 
reported history.  LeShore.  There is no medical opinion to 
support the veteran's assertions that those findings are 
related to service.  As a lay person, he is not competent to 
offer an opinion as to the question of causation presented in 
this case.  Espiritu.  

As there is no competent medical evidence relating currently 
demonstrated lumbar spine changes to service, the Board finds 
that the veteran has not met his burden of submitting a well-
grounded claim.  Caluza.  

In finding that the claims are not well-grounded, VA finds 
that it does not have a statutory duty to assist the veteran 
in developing facts pertinent to his claim.  However, the VA 
may be obligated under 38 U.S.C.A. § 5103(a) (West 1991) to 
advise a claimant of evidence needed to complete his 
application.  This obligation depends upon the particular 
facts of the case and the extent to which the Secretary of 
the Department of Veterans Affairs has advised the claimant 
of the evidence necessary to be submitted with a VA benefits 
claim.  Robinette v. Brown, 8 Vet. App. 69 (1995).  By this 
decision, the Board is informing the veteran of evidence 
which is lacking and that is necessary to make his claim as 
set forth above well grounded.  

The Board has considered the testimony that a VA doctor may 
have suggested that there was a link to these disorders and 
service.  The Board notes, however, that the Court has held 
that such representations, "filtered as [they are] through a 
layman's sensibilities, of what a doctor purportedly said 
[are] simply too attenuated and inherently unreliable to 
constitute 'medical' evidence."  Id. at 77.  Therefore, in 
accordance with 38 U.S.C.A. § 5103, the veteran is hereby 
informed that he should contact the physicians in question 
and ask them to reduce their statements to writing.  The 
claims will then be readjudicated based on the additional 
evidence.  In the interim, without the names, dates, and 
precise place where the physician in question works 
development, even under 38 U.S.C.A. § 5103 would be little 
more than a fishing expedition.  Gobber v. Derwinski, 2 Vet. 
App. 470, 472 (1992) ("[T]he 'duty to assist' is not a 
license for a 'fishing expedition' to determine if there 
might be some unspecified information which could possibly 
support a claim.  In connection with the search for 
documents, this duty is limited to specifically identified 
documents that, by their description, would be facially 
relevant and material to the claim.")

The Board also notes that the hearing testimony is considered 
credible insofar as the veteran and his wife have described 
their belief concerning the merits of these claims.  As noted 
earlier, however, he is not competent to testify to medical 
diagnosis or etiology.  

Finally, the Board has considered the "benefit of the 
doubt" doctrine, however, as the veteran's claims of 
entitlement to service connection do not meet the threshold 
of being well grounded, a weighing of the merits of the 
claims is not warranted and the benefit of the doubt doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

As well-grounded claims have not been presented, service 
connection for defective hearing, residuals of a right leg 
injury and residuals of a low back injury is denied. 


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 

